‘AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.
ANTHORS ROWE Case Number: CR 06-4005-2-LTS
L] Revocation of Probation USM Number: 57447-080
HE Revocation of Supervised Release Jim McGough
C1 Modification of Supervision Conditions Defendant's Attorney

[1 AMENDED REVOCATION JUDGMENT
Date of Most Recent Judgment:

 

THE DEFENDANT:
BB admitted guilt to violation(s) as listed below of the term of supervision.
C1 was found in violation of after denial of guilt.

 

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
la-c, 8a-f Failure to Comply with Substance Abuse Testing 11/25/2020

2, 3, 6a-b Use of a Controlled Substance 10/08/2020

4 Failure to Truthfully Answer Inquiries 04/02/2020

5,7 | Association with Persons Engaged in Criminal Activity 09/30/2020

9 Possession of a Controlled Substance 12/28/2020

The defendant is sentenced as provided in pages 2 through 3 _ of this judgment. The sentence is imposed pursuant to the

Sentencing Reform Act of 1984.

[CO The defendant was not found in violation of and is discharged as to such violation(s).

 

CJ The Court did not make a finding regarding violation(s)

 

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed, by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of TINT in eponomie circumstances.

!

L |

 

 

 

 

Leonard T. Strand \ J
Chief United States District Court Judge K
Name and Title of Judge Signature of Judge “
March 31, 2021 2/2)| L|
Date of Imposition of Judgment Date S|

Case 5:06-cr-04005-LTS-KEM Document 165 Filed 04/01/21 Page 1of 3
‘AO 245D (Rev, 11/16) Judgment in a Criminal Case for Revocations/Modifications
Judgment—Page 2 of 3

 

DEFENDANT: ANTHONY ROWE
CASE NUMBER: CR 06-4005-2-LTS

PROBATION

(_ The defendant’s supervision is continued with the addition of special condition number(s):

IMPRISONMENT

[J No imprisonment is ordered as part of this modification.

Hs The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 21 months. ,

His The court makes the following recommendations to the Federal Bureau of Prisons:

It is recommended that the defendant be designated te FCI Sandstone or a Bureau of Prisons facility in close proximity
to the defendant's family which is commensurate with the defendant's security and custody classification needs.

It is recommended that the defendant participate in the Bureau of Prisons’ 500-Hour Comprehensive Residential Drug
Abuse Treatment Program or an alternate substance abuse treatment program.

The defendant is remanded to the custody of the United States Marshal.

Om

The defendant must surrender to the United States Marshal for this district:

CD at Olam OC) pm. on
() as notified by the United States Marshal.

 

(]_ The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:
[1] before 2 p.m. on
C as notified by the United States Marshal.

 

C1 as notified by the United States Probation or Pretrial Services Office.

 

 

 

RETURN
T have executed this judgment as follows:
Defendant delivered on to
at : with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

Case 5:06-cr-04005-LTS-KEM Document 165 Filed 04/01/21 Page 2 of 3
“AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications
Judgment—Page 3s

DEFENDANT: ANTHONY ROWE
CASE NUMBER: CR 06-4005-2-LTS

SUPERVISED RELEASE

a Upon release from imprisonment, No Term of Supervised Release is reimposed.

 

Case 5:06-cr-04005-LTS-KEM Document 165 Filed 04/01/21 Page 3 of 3
